Citation Nr: 1041373	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  02-13 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated as 
20 percent disabling.

5.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated as 20 
percent disabling.

6.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected major 
depressive disorder and type II diabetes mellitus.

7.  Entitlement to service connection for sleep apnea, to include 
as secondary to the Veteran's service-connected major depressive 
disorder and type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 
1972, with service in the Republic of Vietnam from July 1971 to 
January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran appeared at a Travel Board hearing in 
October 2008.  

In January 2009, the Board denied the Veteran's claims for 
increased evaluations for type II diabetes mellitus and 
peripheral neuropathy of all four extremities, as well as the 
claim for service connection for PTSD.  The Board remanded the 
claims for service connection for hypertension and sleep apnea.  
The Board also remanded claims for service connection for 
impotence and depression, and for a total disability rating based 
upon individual unemployability (TDIU); however, in an April 2010 
rating decision, the Appeals Management Center (AMC) in 
Washington, DC, granted service connection for major depressive 
disorder and impotence, as well as entitlement to TDIU.

In November 2009, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion for partial remand from the 
Veteran's representative and the VA General Counsel (herein "the 
parties").  This joint motion concerned all claims denied by the 
Board in January 2009 except for the type II diabetes mellitus 
rating claim.  Those five claims are again before the Board, and 
the two service connection claims addressed on remand are also 
again before the Board at the present time.

The claims of entitlement to increased evaluations for peripheral 
neuropathy of the right and left lower extremities and 
entitlement to service connection for hypertension and sleep 
apnea, to include as secondary to the service-connected major 
depressive disorder and type II diabetes mellitus, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD by a VA 
psychologist, who specifically linked the PTSD symptoms to a 
stressor described by Veteran; his claimed stressors, while not 
corroborated by the service department, reflect fear of hostile 
military activity and are consistent with the places, types, and 
circumstances of his service.

2.  Evidence from the period from November 16, 2006 until April 
3, 2007 reflects that the Veteran's peripheral neuropathy of the 
right and left upper extremities was mild to moderate in severity 
at that time.

3.  Evidence from the period beginning on April 3, 2007 indicates 
that the Veteran's peripheral neuropathy of the right and left 
upper extremities is only mild in severity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009); 75 Fed. Reg. 39,843-39,852 (July 13, 2010) (containing 
revisions to 38 C.F.R. § 3.304(f)(3)).

2.  The criteria for a 40 percent evaluation for peripheral 
neuropathy of the right upper extremity for the period from 
November 16, 2006 until April 3, 2007 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8713 (2009).

3.  The criteria for an evaluation in excess of 20 percent for 
peripheral neuropathy of the right upper extremity for the period 
beginning on April 3, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8713 (2009).

4.  The criteria for a 30 percent evaluation for peripheral 
neuropathy of the left upper extremity for the period from 
November 16, 2006 until April 3, 2007 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8713 (2009).

5.  The criteria for an evaluation in excess of 20 percent for 
peripheral neuropathy of the left upper extremity for the period 
beginning on April 3, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8713 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate that 
a disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical evidence 
showing a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the Veteran was engaged in combat with the enemy 
or was a prisoner of war (POW), and the claimed stressor is 
related to combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service), the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  

Under recent revisions to 38 C.F.R. § 3.304(f)(3), if a stressor 
claimed by a veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,843-39,852 (July 13, 2010).

With regard to the question of whether the Veteran participated 
in combat with the enemy during service, the Board observes that 
his military occupational specialty was as a combat engineer, but 
there is no indication of receipt of such combat-related 
citations as the Purple Heart Medal or the Combat Infantryman 
Badge.  Moreover, the Veteran's service treatment records do not 
suggest any combat-related wounds or other incidents of treatment 
reflecting combat.  In short, there is no evidence of record to 
suggest the Veteran's participation in combat with the enemy 
during service.  

As such, the Board has considered whether the Veteran's diagnosis 
of PTSD is based upon an in-service stressor or stressors.  In 
this regard, in his July 2001 PTSD questionnaire, he noted that 
he served near Da Lat, Vietnam.  He reported that, in October 
1971, he was sent out on patrol and saw seven bodies in one 
location around the perimeter of the base.  He also described 
seeing nine bodies entangled in wire with bone fragments exposed 
from detonation on the Sunday after Thanksgiving in November 
1971.  

Based upon this information, the RO contacted the United States 
Joint Services Records Research Center (JSRRC), then known as the 
U.S. Armed Services Center for Research of Unit Records (CURR), 
for stressor verification information in October 2001.  In 
October 2002, CURR responded and submitted unit records, 
including extracts of "Operational Report-Lessons Learned" 
materials for the 577th Engineer Battalion (the Veteran's unit), 
the 815th Engineer Battalion (to which the Veteran's unit was 
attached), and the U.S. Army Engineer Command, Vietnam for the 
period ending in October 31, 1971; and Daily Staff Journals for 
the 159th Engineering Group (the higher headquarters of the 577th 
Engineer Battalion) for the periods from October 9-12 and 
November 25-30 of 1971.  While these records confirmed a 
suspected 105-millimeter mortar round west of Di Linh during this 
period, this resulted in no damage.  CURR was unable to document 
enemy bodies entangled in wire during the reporting period.  
Overall, CURR concluded that it was unable to document the 
incidents as described by the Veteran and did not list any 
alternate sources or means for corroborating these incidents.

In view of the newly enacted provisions of 38 C.F.R. 
§ 3.304(f)(3), however, that is not the end of the Board's 
inquiry with regard to the question of whether the Veteran's has 
been diagnosed with PTSD based upon an in-service stressor.  In 
this regard, the Board initially notes that much of the evidence 
of record as to the diagnosis of PTSD is conflicting.  A PTSD 
diagnosis was included in a November 2001 VA diabetes mellitus 
examination report and a December 2004 VA treatment record signed 
by a doctor, but VA psychiatric examination reports from February 
2002 and December 2004 indicate that such diagnosis was not 
warranted.  A series of subsequent VA treatment records signed by 
VA doctors beginning in January 2005, however, contain a PTSD 
diagnosis.  That notwithstanding, a May 2008 VA mental health 
consult report signed by a VA psychologist indicates that the 
Veteran had some symptoms falling in the PTSD diagnostic category 
but did not meet the full criteria for the disorder.  As a 
related matter, the Board again observes that service connection 
has separately been established for major depressive disorder.

The question of a PTSD diagnosis and its etiology was most 
recently addressed in the report of a VA psychiatric examination 
with a licensed clinical psychologist in September 2009.  During 
this examination, the Veteran reported that, in the fall of 1971, 
he witnessed the dead bodies of several Vietnamese nationals 
stacked in a ditch.  He further stated that he found himself 
constantly fearing for his life because he was in a combat zone.  
Finally, he indicated that he would have to ride around in a Jeep 
with somebody with a machine gun at the back, as he was aware 
that his life was at risk.  In view of the examination findings 
and a claims file review, the examiner diagnosed PTSD, major 
depressive disorder, and panic disorder.  The examiner found that 
the Veteran had mild symptoms associated with PTSD and "related 
to the inservice stressor described above."  The examiner 
further noted intrusive thoughts of combat once every 2.5 weeks.  
The Veteran denied any nightmares in the past four or five years, 
but he did report a history of having them in the past.  He also 
reported a psychological and physiological reactivity to loud 
noises and noted that he did not like to think about Vietnam and 
avoided war movies and war coverage.

Based upon the examiner's findings and the nature of the 
Veteran's service, the Board is satisfied that the criteria for 
the grant of service connection for PTSD under the newly enacted 
provisions of 38 C.F.R. § 3.304(f)(3) have been met.  First, the 
September 2009 VA examination was conducted by a licensed 
psychologist.  Second, the examiner specifically linked the 
Veteran's PTSD symptoms to a stressor described by him.  Third, 
the Board notes that the stressors described by the Veteran, 
namely finding dead bodies and fearing for his life in a combat 
zone, are consistent with the type of fear of hostile military 
activity defined in 38 C.F.R. § 3.304(f)(3).  Fourth, the Board 
observes that the documentation from the JSRRC contains no 
findings constituting clear and convincing evidence to the 
contrary.  Finally, the Board notes that the stressors described 
by the Veteran during his September 2009 VA examination closely 
resemble those previously described in his July 2001 stressor 
statement and are consistent with the places, types, and 
circumstances of his service.

Overall, the Board is satisfied that the criteria for service 
connection for PTSD have been met, and the claim for this benefit 
is accordingly granted.

II.  Increased evaluation claims: upper extremity peripheral 
neuropathy

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

The RO has separately evaluated the peripheral neuropathy of both 
upper extremities at the 20 percent rate under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8713.  Under this section, evaluations 
are assigned for neuralgia of the radicular groups.  For both 
extremities, a minimum 20 percent evaluation is warranted for 
mild neuralgia.  For the dominant upper extremity, higher 
evaluations are assigned in moderate (40 percent), severe (70 
percent), and complete paralysis (90 percent).  For the non-
dominant upper extremity, higher evaluations are warranted in 
moderate (30 percent), severe (60 percent), and complete 
paralysis (80 percent).  Also, under 38 C.F.R. § 4.124a, a note 
concerning incomplete paralysis provides that when the 
involvement is wholly sensory, the rating should be for the mild 
or, at most, the moderate degree.  

On November 16, 2006, the Veteran underwent a VA neurological 
examination, during which he complained of numbness in both hands 
for six months and a burning sensation and "walking on hot 
coals" for the last several years.  The examination revealed 
distal sensory loss in a glove and stocking-type pattern and 
absent Achilles reflexes.  The impression was diabetic peripheral 
neuropathy, "mild to moderate."  

Based on the results of the November 2006 VA examination, the RO, 
in a November 2006 rating decision, granted service connection 
for peripheral neuropathy of both upper extremities as secondary 
to type II diabetes mellitus, with separate 20 percent 
evaluations assigned.  These grants were effectuated as of the 
date of the prior July 25, 2006 claim.  The Veteran's current 
claim, however, was received in December 2006.  

On April 3, 2007, the Veteran underwent a VA diabetes mellitus 
examination.  As to neuropathy, he reported burning and tingling 
in his feet, but no symptoms concerning the upper extremities 
were recorded in the medical history section of the examination 
report.  The Veteran also reported that his exercise tolerance 
was diminished on account of his diabetes, but that he was able 
to perform most of his activities of daily living.  The 
neurological portion of the examination revealed intact vibratory 
sensation and monofilament testing in the upper and lower 
extremities bilaterally.  Strength was 5/5 in the upper and lower 
extremities.  Deep tendon reflexes were 2+ at biceps, triceps, 
patella, and brachioradialis tendons bilaterally.  The only 
diagnoses rendered were diabetes mellitus, type II; and 
hyperlipidemia.

A further VA diabetes mellitus examination was conducted on 
February 8, 2008.  The Veteran was noted to be right-hand 
dominant.  In the medical history section of the report, it was 
noted that the Veteran reported symptoms of peripheral neuropathy 
including numbness, tingling, burning, and pain in his feet, and 
numb feelings in his hands.  Upon examination, neurological 
testing showed distal motor function to be intact in both upper 
and lower extremities bilaterally.  There was decreased sensation 
to vibration, pinprick, and light touch of the fingers 
bilaterally and of the feet bilaterally.  In the sentence 
concerning the feet, it was additionally noted that there was no 
sensation to monofilament.  Deep tendon reflexes were 2+ of the 
upper extremities, but 1+ of the lower extremities bilaterally.  
The pertinent diagnosis was mild peripheral neuropathy of the 
upper extremities bilaterally.  In addition, the diagnoses 
included peripheral neuropathy of the lower extremities 
bilaterally, mild to moderate.

In discussing the peripheral neuropathy of the right and left 
lower extremities and of the right and left upper extremities in 
the aforementioned joint motion for remand, the parties noted 
that the record included "evidence which may indicate a 
fluctuating level of disability for these two conditions (i.e., 
mild to moderate for the upper extremities in 2006, only mild in 
2008 and for the lower extremities absent Achilles reflexes in 
2006 with subsequent reflexes +1)."  Consequently, the parties 
agreed that the Board had not adequately addressed whether staged 
ratings were warranted based on this evidence. 

Although the Board, in its January 2009 decision, had noted that 
it was not clear from the report of the November 2006 VA 
examination whether the examiner was referring to the upper 
extremities, the lower extremities, or both sets of extremities 
in characterizing the diabetic peripheral neuropathy as mild to 
moderate, it appears from the joint motion for remand that the 
parties attributed this characterization to the upper extremities 
rather than to the lower extremities.  It is not at all clear why 
this is so, as the findings in 2006 for the lower extremities 
included absent Achilles reflexes, but there was no notation of 
absent or diminished reflexes for the upper extremities.  In 
addition, the peripheral neuropathy of the upper extremities was 
characterized as "mild" in the February 2008 report, while the 
peripheral neuropathy of the lower extremities was characterized 
as "mild to moderate," which would lend support to a conclusion 
that this characterization applied to the lower extremities - but 
not necessarily to the upper extremities - in 2006 as well. 

Nonetheless, as the parties have concluded, in the joint motion 
for remand, that the reference to "mild to moderate" peripheral 
neuropathy in the report of the November 16, 2006 VA examination 
refers to the upper extremities, the Board is compelled to do 
likewise.  This degree of peripheral neuropathy falls in between 
the criteria for a 20 percent evaluation and a higher (40 percent 
on the dominant right, 30 percent on the left) evaluation.  In 
view of 38 C.F.R. §§ 4.3 and 4.7, the Board must resolve any 
reasonable doubt in the Veteran's favor and assign the higher 
rating if the disability more nearly approximates the criteria 
for that rating.  Consequently, as of November 16, 2006, a 40 
percent rating for right upper extremity peripheral neuropathy 
and a 30 percent rating for left upper extremity peripheral 
neuropathy would be warranted, based on the notation in the 
examination report of that date.

The two subsequent VA examinations, however, clearly showed a 
disability picture with no indication of peripheral neuropathy of 
the upper extremities that was more than mild in degree.  The 
April 3, 2007 VA examination revealed intact vibratory sensation 
and strength of 5+ in the upper extremities.  Moreover, the 
Veteran reported symptoms of neuropathy in the lower extremities, 
but no mention of such symptoms was recorded for the upper 
extremities.  The February 2008 VA examination revealed decreased 
sensation of the fingers but also intact distal motor function, 
and the Veteran reported only a numb feeling in his hands; 
moreover, the pertinent diagnosis was mild peripheral neuropathy 
of the upper extremities bilaterally.  Given these findings, the 
Board concludes that the currently assigned 20 percent 
evaluations are warranted for both upper extremities for the 
period beginning on April 3, 2007.  In other words, this is a 
case where "staged" ratings, pursuant to Hart, are appropriate.

In making this determination, the Board notes that the procedural 
protections of 38 C.F.R. § 3.344, relative to the stabilization 
of disability evaluations, are inapplicable when the Board is 
retroactively assigning staged ratings, as here.  See Singleton 
v. Shinseki, 23 Vet. App. 376 (2010).

Finally, the Veteran has submitted no evidence showing that his 
peripheral neuropathy of the upper extremities has markedly 
interfered with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also no 
indication that these disorders have necessitated frequent, or 
indeed any, periods of hospitalization during the pendency of 
this appeal.  While an October 2008 private doctor's statement 
indicates that the Veteran is incapable of prolonged employment 
because of his chronic health conditions, this statement lists 
multiple disorders, including hypertension, benign prostatic 
hypertrophy, schizophrenia, gastroesophageal reflux disease, 
alopecia, and allergic rhinitis, in addition to the service-
connected type II diabetes mellitus.  There is no suggestion that 
the two disorders addressed in this decision have individually 
resulted in a degree of disability not fully contemplated by the 
assigned schedular evaluations.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports a staged increase, to 40 percent 
on the right and 30 percent on the left, for the Veteran's 
peripheral neuropathy of the upper extremities for the period 
from November 16, 2006 until April 3, 2007.  For the period 
beginning on April 3, 2007, however, the claims for evaluations 
in excess of 20 percent for right and left peripheral neuropathy 
of the upper extremities remain denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

As an initial matter, the Board notes that the Veteran's claim 
for service connection for PTSD has been granted in full.  
Accordingly, this section will only address the two increased 
rating claims described above.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete the claims 
described above in letters issued in March and May of 2008.  
Specifically, the Veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These letters were issued 
subsequent to the appealed February 2008 rating decision, but the 
appeal was later readjudicated in a July 2008 Statement of the 
Case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
The matters of the findings needed to support higher evaluations 
and the Veteran's treatment for these disabilities were further 
discussed at his October 2008 Travel Board hearing.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010).

In addition, VA has fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment and personnel, VA, Social 
Security Administration, and private medical records have been 
obtained.  Additionally, he has been afforded multiple VA 
examinations in conjunction with this appeal.

The Board is aware that the above issues were addressed in a 
joint motion for remand and has considered whether a further 
remand to the RO/AMC is warranted for those issues.  However, the 
joint motion for remand addressed only a matter of Board 
adjudication, specifically the application of Hart for "staged 
ratings," and did not require further evidentiary development.  
Moreover, unlike with several of the other claims in this case, 
the Veteran's representative did not request a remand for a new 
VA examination in his September 2010 brief, and the Veteran has 
not otherwise asserted that the disabilities have become more 
severe since the February 2008 VA examination report.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the length of time since the 
last rating examination, in and of itself, does not warrant a 
further examination).  The Board thus finds that a disposition of 
these claims, which in any event has been partially favorable, is 
warranted at this time.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a 40 percent evaluation for peripheral neuropathy 
of the right upper extremity for the period from November 16, 
2006 until April 3, 2007 is granted.  

Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right upper extremity for the period 
beginning on April 3, 2007 is denied.  

Entitlement to a 30 percent evaluation for peripheral neuropathy 
of the left upper extremity for the period from November 16, 2006 
until April 3, 2007 is granted.  

Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left upper extremity for the period 
beginning on April 3, 2007 is denied.  


REMAND

In addition to the upper extremities, described above, the joint 
motion for remand addressed the Board's January 2009 denial of 
increased ratings for peripheral neuropathy of the right and left 
lower extremities.  Specifically, the parties requested 
consideration for another VA examination to address whether 
higher ratings were warranted on the basis of such symptoms as 
atrophy of the muscles and weakness in knee flexion.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Consequently, the 
Board will instruct that another VA examination be scheduled.  

In regard to the claims for service connection for hypertension 
and sleep apnea, both of which were remanded by the Board in 
January 2009, the Board finds that there has not been full 
compliance with the prior remand.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998) (a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with remand 
orders).  A VA medical examination was requested in the remand, 
and the examiner was asked to provide an opinion as to whether it 
was at least as likely as not that hypertension and sleep apnea 
were etiologically related to the Veteran's period of active 
service, or caused or worsened (e.g., aggravated) by the service-
connected type II diabetes mellitus.  An opinion as to secondary 
service connection was also requested in regard to depression in 
the event that a VA psychiatric examination, to be conducted 
prior to the physical examination, contained a favorable etiology 
opinion. 

Upon remand, the VA examinations were not conducted in the 
requested sequence, with the medical examination having been 
conducted several days prior to the psychiatric examination.  The 
September 2009 physical examination report contains clearly 
stated opinions as to the questions of in-service incurrence and 
secondary causation as due to type II diabetes mellitus.  The 
aggravation opinion is less clear, as the examiner merely stated 
that hypertension and sleep apnea were "less likely as not 
connected to the diabetes mellitus type 2."  The major 
shortcoming of the examination report, as a consequence of the 
timing of the examinations, is the absence of an etiology opinion 
as to secondary service connection in regard to the now service-
connected major depressive disorder.  In view of this, the file 
was returned to the examiner for a further opinion.  In an 
addendum dictated in October 2009, however, the examiner merely 
restated his prior opinions, with no discussion of any causal 
role of depression.  The Board thus finds that the claims file 
should be returned to this examiner, or another physician if 
necessary, to more fully respond to the questions posed in the 
January 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurological examination to determine the 
symptoms and severity of his service-
connected right and left lower extremity 
peripheral neuropathy.  The claims file 
must be reviewed in conjunction with this 
examination.  

The examiner must comment on the severity 
(i.e., mild, moderate, severe) of these 
disorders, describe all subjective 
complaints and objective findings, and 
specifically comment on the presence and 
extent of any atrophy of the muscles or 
weakness in knee flexion. 

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  The Veteran's claims file should also 
be returned to the examiner who conducted 
the September 2009 VA general medical 
examination, or another qualified physician 
if that examiner is not available.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed 
hypertension and sleep apnea were: (1) 
worsened by the service-connected type II 
diabetes mellitus, or (2) caused or 
worsened by the service-connected major 
depressive disorder.  These opinions must 
be supported by a complete rationale in a 
typewritten report.

3.  The reports cited in paragraphs 1 and 2 
must be reviewed to ensure that all 
requested opinions and information are 
included.  If any deficiencies are found, 
or clarifications are needed, the report 
must be returned to the examiner(s) for 
completion. 

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to increased evaluations for 
peripheral neuropathy of the right and left 
lower extremities and entitlement to 
service connection for hypertension and 
sleep apnea, to include as secondary to the 
service-connected major depressive disorder 
and type II diabetes mellitus, must be 
readjudicated.  If the determination of any 
of these claims remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


